                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:06CR39

       vs.
                                                     ORDER ON APPEARANCE FOR
TIMOTHY W. FORD,                                   SUPERVISED RELEASE VIOLATION

                      Defendant.


              The defendant appeared before the court on May 3, 2019 regarding an
Amended Petition for Offender Under Supervision [53]. Karen M. Shanahan represented
the defendant. Russell X. Mayer represented the government. The defendant was
advised of the alleged violations of supervised release, right to retain or appointment of
counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss the Petition for Offender Under
Supervision [41]. The government’s oral motion to dismiss the Petition for Offender Under
Supervision [41] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Senior Judge Smith Camp in Courtroom 2, Third Floor, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, on June 27, 2019 at 9:00
a.m.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.




       IT IS SO ORDERED.


       Dated this 6th day of May, 2019.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              2
